DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frisch (U.S. Patent No. 8,636,158) in view of Danby et al. (U.S. Application Publication No. 2004/0060598).
Frisch discloses an insert and feeding bottle system comprising: a reservoir chamber (340) comprising walls and an upper opening; a nipple (304) disposed above the reservoir chamber, the nipple comprising a dispensing chamber (342); a circular plate (306) sized and shaped to be mounted over the opening of the reservoir chamber between the reservoir chamber and the nipple, the circular plate configured to separate the reservoir chamber and the dispensing chamber (Fig. 9), a one-way valve (330) disposed on the circular plate for allowing the passage of fluid from the reservoir chamber in response to negative pressure, wherein the one-way valve can comprise an umbrella vale (Fig. 14) or a duckbill valve (Fig. 16), but fails to teach whereby a segment of the reservoir chamber walls is formed of pliant material, whereby the pliant material is configured to be deflected a sufficient distance to cause the one-way valve to temporarily fail and allow the flow of fluid from the reservoir chamber to the dispensing chamber in the absence of negative pressure, wherein the segment of the reservoir chamber formed of pliant walls is pliable in a range of 15-25 kg of grip pressure, and the reservoir is configured to store fluid in the absence of negative pressure (col. 1, lines 43-46).
Danby teaches that it is known in the art to manufacture a container out of pliant material (par. 181).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the reservoir chamber out of a pliant material, as taught by Danby, such that the material could be squeezed an cause a valve to fail, so that the bottle could be squeezed in order to make it easier to dispense contents of the system. The modified structure of Frisch would be capable of the intended use due to the shape of the valve and the material used. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the system with pliant walls in the range of 15-25 kg grip pressure, in order to adjust how much the system could be squeezed by a user and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).

Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frisch and Danby in view of Park (U.S. Patent No. 5,553,726).
Frisch fails to teach wherein the valve comprises a slit valve. 
Park teaches that it is known in the art to manufacture a bottle with a slit valve (Figs, 3A, 3B). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the bottle with a slit valve since such a modification would be a simple substitution of known element for another to achieve a predicable result.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frisch and Danby in view of Gomez-Acevedo (U.S. Patent No. 5,269,425).
Frisch teaches a collar (Frisch, 364) for securing the nipple to the reservoir chamber, whereby the circular plate is surrounded by the collar (Frisch, Fig. 9), but fails to teach wherein the one-way valve is disposed on the insert in an off-centered manner.
Gomez-Acevedo teaches that it is known in the art to manufacture a bottle with a valve off-center (Fig. 1).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the valve off-center, in order to adjust where liquid entered the nipple and since it has been held that rearranging parts of an invention involves only routine skill in the art.

Response to Arguments
Applicant's arguments filed 2/19/2021 have been fully considered but they are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R ALLEN whose telephone number is (571)270-7426.  The examiner can normally be reached on 9:00 am - 5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFREY R ALLEN/Primary Examiner, Art Unit 3733